Filed 10/15/13 P. v. Taylor CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B248398

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA244373)
         v.

FARMONTAE TAYLOR,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of the County of Los Angeles,
William C. Ryan, Judge. Affirmed.
         California Appellate Project, Jonathan B. Steiner, Executive Director, Larry
Pizarro for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
                                       INTRODUCTION
       Defendant and appellant Farmontae Taylor (defendant) appealed the trial court’s
denial of his petition for recall of sentence made pursuant to Penal Code section
1170.126.1 On appeal, appointed counsel for defendant filed an opening brief in
accordance with People v. Wende (1979) 25 Cal. 3d 436 requesting that this court conduct
an independent review of the record to determine if there are any issues which if resolved
in defendant’s favor would require reversal or modification of the judgment. On July 3,
2013, we gave notice to defendant that his counsel had failed to find any arguable issues
and that defendant had 30 days within which to submit by brief or letter any grounds of
appeal, contentions, or arguments he wished this court to consider. Defendant did not file
a response brief or letter. After independently reviewing the record, we affirm the
judgment.


                                     BACKGROUND
       Defendant filed a petition for recall of sentence pursuant to section 1170.126,
stating that he was serving a third-strike sentence of 25 years to life, imposed for his 2003
conviction of robbery in violation of section 211, enhanced by a 10-year determinate term
imposed for two prior robbery convictions charged as serious felony priors, for a total
indeterminate prison term of 35 years to life. ~(CT 7-14)~ The trial court denied the
petition because defendant’s current robbery conviction is a serious felony pursuant to
section 1192.7, subdivision (c) and/or a violent felony pursuant to section 667.5,
subdivision (c), making defendant ineligible for resentencing under section 1170.126.
~(CT 96, 99)~




1
       All statutory citations are to the Penal Code unless otherwise noted.


                                             2
                                     DISCUSSION
       We have made an independent examination of the entire record to determine if
there are any other arguable issues on appeal. Based on that review, we have determined
that there are no arguable issues on appeal. We are therefore satisfied that defendant’s
counsel has fully complied with counsel’s responsibilities under People v. Wende, supra,
25 Cal. 3d 436.


                                     DISPOSITION
       We affirm the order.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.


                                                 MOSK, Acting P. J.


We concur:



              KRIEGLER, J.



              KUMAR, J.





        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                             3